                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                     )         CASE NOS. 5:15CR19
                                              )                   4:10CR136
                                              )                   4:10CR137
                                              )
                     PLAINTIFF,               )         JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )         MEMORANDUM OPINION AND
                                              )         ORDER
RONNIE SWEETS SMITH,                          )
                                              )
                     DEFENDANT.               )

       Before the Court is the motion of defendant Ronnie Sweets Smith (“Smith”) to vacate or

modify restitution. (Case No. 5:15CR19, Doc. No. 39 [“Mot.”].) The United States of America

(the “government”) opposes the motion. (Case No. 5:15CR19, Doc. No. 40 [“Opp’n”].) For the

reasons that follow, the motion is DENIED.

       On October 27, 2010, Smith entered a plea of guilty to conspiracy to utter counterfeit

securities (Case No. 4:10CR136, Minutes of Proceedings, Oct. 27, 2010), and to being a felon in

possession of firearms. (Case No. 4:10C137, Minutes of Proceedings, Oct. 27, 2010.) On

December 28, 2010, Smith failed to appear for a sentencing hearing and an arrest warrant was

issued. (Case No. 4:10CR137, Minutes of Proceedings, Dec. 28, 2010; Doc. No. 106 (Arrest

Warrant).) He was subsequently indicted for failure to appear, to which he pled guilty on

February 18, 2015. (Case No. 5:15CR19, Doc. No. 1 (Indictment); Minutes of Proceedings, Feb.

18, 2015.)

       On March 20, 2015, Smith was sentenced to a total of 200 months imprisonment to be
followed by 3 years of supervised release. (Case No. 4:10CR136, Doc. No. 160 (Judgment);

Case No. 4:10CR137, Doc. No. 26 (Judgment); Case No. 5:15CR19, Doc. No. 12 (Judgment).)

With respect to restitution in Case No. 4:10CR136, the Court ordered Smith to pay $33,323.80 to

the victims, on a joint and several basis with his co-defendants. (Doc. No. 160 at 560–62.1) The

payment schedule required Smith to pay 25% of his gross income per month through the Federal

Bureau of Prisons Inmate Financial Responsibility Program (“IFRP”). (Id. at 562.) On July 25,

2017, Smith was resentenced and received 115 months of imprisonment to be followed by 3

years of supervised release. (Case No. 4:10CR136, Doc. No. 180 (Amended Judgment); Case

No. 4:10CR137, Doc. No. 53 (Amended Judgment); Case No. 5:15CR19, Doc. No. 31

(Amended Judgment).) The restitution imposed on March 20, 2015 in Case No. 4:10CR136

remained the same. The Sixth Circuit affirmed the Court’s amended judgment on April 27, 2018.

(See Case No. 5:15CR19, Doc. No. 37.)

           In the present motion, Smith asserts that the Court failed at sentencing to make sufficient

factual findings relative to his ability to pay restitution. (Mot. at 292.2) He complains that he is

currently required to make quarterly restitution payments of $25.00 through the IFRP, and that, if

he fails to make the required payments, he risks losing certain institutional privileges. (Id.) Smith

requests that the Court either vacate the restitution order, or permit him to defer payments until

he is released from prison.3 (Id.)

1
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
2
  While the restitution obligation was imposed in Case No. 4:10CR136, Smith filed the present motion in Case No.
5:15CR19. Inasmuch as the Court’s ruling is related to and impacts more than the 2015 case, the Clerk is directed to
file the present memorandum opinion and order in all three cases.
3
  Specifically, Smith suggests that he be permitted to commit 10% of his future earnings on supervised release
toward his restitution obligation. (Id. at 292–93.)


                                                           2
       Because the offense in Case No. 4:10CR136 involved fraud and deceit, restitution is

mandatory under 18 U.S.C. § 3663A(c)(1)(A)(ii). There is no statutory provision by which the

Court may waive this mandatory obligation. Further, “[a] sentence that imposes an order of

restitution is a final judgment[.]” 18 U.S.C. § 3664(o). A defendant who fails to raise a challenge

to restitution at sentencing or on direct appeal is barred from challenging the validity of the

restitution order in collateral proceedings. Cani v. United States, 331 F.3d 1210, 1213–14 & n.2

(11th Cir. 2003) (collecting cases); United States v. Cannistraro, 871 F.2d 1210, 1214 (3d Cir.

1989) (citing United States v. Kail, 804 F.2d 441, 449–50 (8th Cir. 1986)). Because restitution is

mandatory and Smith never appealed the restitution order, it is a final judgment, and the Court is

without authority to vacate it.

       In the alternative, Smith requests that the Court delay restitution payments until he is

released from incarceration. The Court has discretion to adjust a convict’s payment schedule

because of a material change in his economic circumstances. 18 U.S.C. § 3664(k); see also

United States v. McGlothin, 249 F.3d 783, 784 (8th Cir. 2001) (noting that the “district court has

substantial discretion in determining how restitution is to be paid”). “A material change in a

defendant’s economic circumstances is identified by an objective comparison of a defendant’s

financial condition before and after a sentence is imposed.” United States v. Dye, 48 F. App’x

218, 220 (8th Cir. 2002). Smith bears the burden of showing a change in his financial status. See

United States v. Hill, 205 F.3d 1242, at *1 (6th Cir. 1999) (denying a petition for adjustment

“because [defendant] did not meet the evidentiary burden of showing that his financial needs

required a deferment of restitution”).

       Other than mere assertions, Smith has proffered no evidence that his financial situation

                                                3
has changed. Smith has not even alleged, let alone established, that his financial condition has

materially changed since his incarceration, or that he is financially unable to make the required

quarterly payments. At best, he has suggested that he risks losing certain unspecified privileges

in prison if he fails to meet the schedule of payments. “But the Court is mindful that repaying

one’s debt to society was never meant to be easy. As such, indigence at the time of sentencing or

as a result of incarceration is not grounds for modification of a restitution order.” United States v.

Taniguchi, No. 2:00-CR-050, 2008 WL 222513, at *1 (S.D. Ohio Jan. 25, 2008) (citing United

States v. Wolfe, 10 F. App’x 249, 250 (6th Cir. 2001)). The Court finds that the potential loss of

institutional privileges is insufficient to carry Smith’s burden of demonstrating a material change

in financial condition such that an adjustment to his schedule of payments would be appropriate.

       For the foregoing reasons, the Court’s DENIES Smith’s motion in its entirety.

       IT IS SO ORDERED.



Dated: December 9, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  4
